MINUTE ENTRY
BARBIER, J.
SEPTEMBER 23, 2020
JS-10: 23 min.

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


CALL DOCKET                                                       CALL DOCKET

      The following cases were called this day to show cause why they should not
be DISMISSED. After hearing, IT IS ORDERED that the said cases be disposed of
as indicated below:

1. C.A. 19-11326 Hutchins et al v. ANCO Insulations, Inc. et al
Appearance by Scott Galante; ORDERED that this matter is passed for 30 days.

2. C.A. 19-12258 Nicholas v. Pigott, et al
Appearance by Mark Andrews; ORDERED that this matter is passed for 45 days.

3. C.A. 19-13679 Mahrous v. Progressive County Mutual Insurance Company et al
Appearance by Simone Nugent; ORDERED that this matter is passed for 30 days.

4. C.A. 19-14671 Logan v. New Orleans Police Department et al
Appearance by Gerald Hampton, Jr.; ORDERED that this matter is passed for 30
days.

5. C.A. 19-14676 Hursky v. Scottsdale Insurance Company et al
Appearance by W. Michael Hingle, III for Carl Hursky, Scott Davis for Scottsdale
Insurance Company; ORDERED that the Joint Motion to Dismiss is granted.

6. C.A. 19-14742 Wenrick v. James Construction
No appearance by pro se plaintiff; ORDERED that this case is DISMISSED for
failure to prosecute.

7. C.A. 19-14743 Watson v. National Railroad Passenger Corporation et al
No appearance by pro se plaintiff; ORDERED that this case is DISMISSED for
failure to prosecute.

    Dated at New Orleans, Louisiana, this 22nd day of September 2020.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
